UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF el | ; = ry
AT y WOK VA eo var alae Ba

Sui on eae
JerewmirG\ Dalitw

NOV - 4 2020

 

 

 

 

 

 

 

) Clerk, U. S. District Court
) Eastern District of Tennessee
) At Knoxville
)
)
Name of plaintiff (s) )
4:20 a
V. ) Case No. ;_/ ” TVG O
, yi n ns ) (to be assigned by Clerk)
nov County 3 hom4 ) | [ Nps
4.3 \ aN al \ : ) Var lan Quy
LIOR VOICE o\ )
\\ )
Dewis ond v WW Oicod )
Name of defendant (s) )
COMPLAINT

1. A short and plain statement of the grounds for filing this case in federal court (include federal
statutes and/or U.S. Constitutional provisions, if you know them):

Vie

NF \ \ \ \ iN \\ \
Med\Cat The antnhs and winrto\ hotsin v wolncreln FD

 

 

 

 

 

 

Nealeoun’ ODN 45d. Eve\ and ann OO sha mur ( & — s (0\1_of hi adaac)
Dmg) Voom ae /
H bude af Gihontyv crore | — Uh nusia| cCohdiitans vislotion of U,) y)
2 \\ 5 SA COW hy » 6
2. Plaintiff, Werew os cleo \oallew resides at* SoM h ale
v 560 | Moalower ville Qe , Lwoxt\le
street address city
Knoy TW 3198, Gis -586~-85 43
county state zip code telephone number

Ge Coy aoe 5
1

more than one blaintife prone if same information for each plaintiff bein)

\Seremioh 7 \. Sallew | | Fovest Ave Smishur lle “TWN 2G

 

Case 3:20-mc-00070-TAV-HBG Document1 Filed 11/04/20 Page 1of16 PagelD#: 1
EG ACs ak ee,
3. Defendant, Vn x Can MI Shewib § OC lives at, or its business is located at

 

 

 

 

So6OL Wa\ow wills Qd , Vnewville | ,
street address os city |

Gnov , TN , 34919

county state zip code

C more than, one defendant, provide the same information for each defendant below)
an Mak Dauic Gua Wehicad. OAC, Rowe Lee, OFF Cruin,

*

Cx ung: OU Vodvon OSM.

OC. So OU \oa\ OM. “Vnoww boy W, Catiin uislatton of 6 Leek

LA

ah wa
AGN s\ ANN * A ree i LOONE 3

ole wid y whic or Zronue BE E)

4, Short and plain statement of your claim (state as briefly as possible the facts of your case and
how each defendant is involved. You may use additional paper if necessary):

A ‘ *% ae 2 regen : 5
paged ke LOSO | boot vel been aivein
ob
Ne

i “) A ‘ s.
Wale Ben

Node" PEE Cor Covid 1% Coovona wird) prove lion ,

aie BO wnues OWA Vy ‘al 304 AS. eX... i hou.
nO. yo ae ¢
Od © kore whows ae La§ benred OC Oyen Oo De odowant

. oe —
X ANC \ ah cy L$ Yok ows \pochen al, A — ve. \peen placed

, oye \ ‘ tafe i
Wo Gre Vine Ue wl Weer’ WOKE 1 Lae § claced LIA
‘ie

I
cntlse rol\ Od ver being mane Wo Oe, il Locn§ dle ced,
LAW cel\ Make vw Ca a5 ¢el\ lage

 

; ct
AA

 

2 .\ ‘oe j : * Coe
I ena aN Le coddaitns Vs lb Luni 4 amuse | AO

 

Steuer (wos Aecini ea cleaning AE ce boy OVE
lies

ON
lt ee v4 ond We Ln Wok ones DMRS Cleo wy Svoy lies
C Continues ee Exory C Fron’ S steed)
2

 

~ Case 3:20-mc-00070-TAV-HBG Document1 Filed 11/04/20 Page 2. 0f 16 PagelID #: 2
5. A demand for judgment for the relief you seek (list what you want the Court to do):
a. 6. million ollou’s plus CLO Wey Ce £65 and
Cony pve exivn Caveat te My mctoont Cron K(S0-
b. Oct, Vadd 250, 060-00 | OGL, Orne Lee 50,000,»
ofl. Thornloperna 250,000, CO \ \Aug VEN 250,000 , See. exit D Fron
0 he LXS5ES IE I Cees Uy Mental Wea Wh, Dent
eon Commossary Meds, and Py Tee Pay

f A be
d. 1 would \ ae O coed (OV vow Ue s fate Love | At toy" f (Ope Jil
| A

e yt i fe i \ a . A is
Vrario Cekndanty 2 elver ¥¢ CS 2 PM vley vit ps
“ q

I (We) hereby certify under penalty of perjury that the above complaint is true to the best of
my (our) information, knowledge and belief.

 

 

Signed this _ Qa | day of Oc\ ,2046 .
a
woke CLAS will LOC

 

/

 

 

 

Signature of plaintiff (s)

Case 3:20-mc-00070-TAV-HBG: Document 1. Filed 11/04/20 Page 3 of 16 PagelD #: 3
C \ ‘ oS 2 7 i :
C. ovis \¢ doh iO" ylalt gin cA meando, Volnev ol viliby dy
Govid 4-14 (rstone GOD: Denie\ ab ae prelectioh Ee. exit a\y4

H (rons owe sock. Exilik | \s Cink

ye Nak :
Dose. ond Wats s ok! Ac < GDS UCN Cn ie ds Shell

sd OF \
faa 3 ond ran CAfmassary Maye Ups

migconcuch ey egsive 7
c.p\N) dec LOW DG 54u U Mise ane eas Aye

J

+

a hoe £ ans fle WA
Miolus Lad STO of We ae asgvr ck Cys) hes “Cais tall L s AiStbrlities

boy
out ( ADA) Brady WS, \ ‘ay I lawd Vin OA DONA OX relat ha Wow"
' AA
ack Venily nh caus Oroieriiow by Oro eA wimoales de:

He cov id= 4 (covone virus ) yt Wok wearna roger ppc,

wa oy
comms unde close oh. Gay Lens ak. manus Cu AS gy

ond
do

Sto 4 \oe Wot \pew. ZN AWON en WIENS (laer MGS |

oroled AN selh June QIN Cn Sock ou éAvinas

eC @
proiectlon Law YAN Goce! CAR \olasia0

ny
Swed OV At. \ov-
(@ oG om L Shows aA onesie Ww Rates obiev asking ac,

Rown\t Lee. gu \e Coueltk y Au (wh Wie wurde. ond could’ we plot

ne ow, La VeSvlonde OU Lee Lord vot | Ano WOS AQ Sy nig) \pesé

fr. oe

Show Spunaer’ Nod ib G5 violation 64 i ‘eG CerS
\ \j
Conch dubtoncl Highis te be law old lo whet co monk th G Gov. \pyild-
Va, OU Lee ‘en Soin Ve (sev. Cond Suck as $ dice Noe howe lee

would Dace ais mock Br ays WD uk vhs Wa Nail id

Ve Vee lard. Shekes Vase eMery ‘purgon 6 Deysons Ln a
\ _ f Aa
Gav, Coc \\iy \rou oo ugk nd algo Glow We GY
\
i vie. WA Yo Move. nan (\0) Sev Ae group’ Coon) Wut n

Case 320-rasideO7E TAWABE bade) ret f Event one" Pagers Of16 PagelD #:4
V.

RELIEF
(State BRIEFLY exactly what you want this Court to do for you. Make NO legal arguments. ”

Cite NO cases or statutes.)

1 would \yee. Quyrank Coe million Aa\lenrs dius oes

Cees : OW mle Chogeres \oy VCSO 3 +O wy hoes tov
EXE S5\NE (See (ow wenrsod ae \k Deniad, ew _Commastonr Sa net,

pe

ant Vinee Bing & te pol Cnwrags , ij a \ \e onobec\iors Ceom

co \o\iodios YS (vows AFORE ayrston def nhs ond Y(S0 empleveds,
Ceoniinoed gy Exiik © Feorr )

I (We) hereby certify under penalty of perjury that the above complaint is true to o the best of
my (our) information, knowledge and belief.

 

 

 

a
Signed this (DC \ day of a \S 2020.
QL ol oe
Sigohture of ee
5

Case 3:20-mc-00070-TAV-HBG Document 1. Filed 11/04/20 Page 5 of 16. PagelD #: 5
 

 

 
cyst Bade

 

clon du Ay

 

 

wartk. Ws Show \eane 3 xe \5 eras reaplarly Stidoa
Yxouy anh wwmoles oto preubedl cles ae ive GSES ok o\\
Li ac \acuse each bi the igeteaiiahs a

 

 

oe y

 

 

 

fi ie Tequtlecye C7tua}

 

Lin

 

pirend Cal ‘ — A bates gy

lo,

 

rnd dus Mp 4 Ne HANA 4 Pond ema As Voit. JAGR. ee mad 3

 

 

 

den\t wit | ics pumbars ok f a oy Ned le Ved wi Man Py richne 3
pls Ouse bie Ag ke. Co uid? a ooklrenks. et he. Verye Ce (lore q ,
2090 % f0pm ) } hbipss Mw hd ta were, fons « faae/ sly fal 504/
Clive %S - Quai = ay Ae inet Ae . Sul lakees ello Froype

 

 

* Markt. Vos Qeisan
Lu besko ot

() lang ay oor \pcol te ore ples
ON hold lose or Voce: iMndkes \o te cell. . (ae do wot
ac and Sani izer OY CNY Ox ay Lowdavited eave <2 = S005 7 i wi
WO. (ota yenk oters jo Soca 3 oder

8 Qoils Wery. by Ov A \se act Cof

‘ ~

C. VO tol) < © % Live OS

= AC Oh

oO The ae conditions Cae wok Comteaty 4p doze. TCCONNAE

Ay Le Pol TO dis, Cn more \3, 2.020 \ coe)

DAC ao ns
Kal oodlants
£6 to
owe,

hoe by

 

du CDC ; Uisidn PLONE AS Muy aul Ct. nak Ay Pema in Sih |
clased Gud Levs 3 ne L hay Manan, mw SEX Cody a Owe. Ibe Caan Hew

 

ale Veeve. Se O Shoe ae medical. fecbh br awd @ cya pment in L

t

_ Special Vai equipment nec estan) lo. Sutliin. VG. LA Cage oh Se

x
ye,
leeaue
2

ve

 

 

aoe ond) Gy pandemne oa Should) SOMEOnL bee

Se

 

 

 

_SN pv. ae mule

“ole bxpes

4 A Ap place. We al ben oeribn of G ban whine. Naw ne)

: : He
confined oy Olay: Aaa conddions, ud cuould) ld be. a vel. 2

ey co

    

ae pose Vo ee wW W OL Wt
se CONN willook ariess Ww VG oe
“Oo Many. poopie hs ean, ucarce cuted oles | noue. € aw Condy

coxhalnee ageaes. Debt Ciessoaentaad "a ¢

 

   

sod. 4 a oh | y Way jo) nso We Lori

   

A ober’
ot Lewy

 

 

iow, ke
Bt ater

 

 

 

 

any
 

 

 

 

 

A conn oe say {now Se
med c she fee OGL A UAB
oe C.
_&y f OF 4 . 5 _ ate Ree onl) a (pc
of a : aoe :

L the cd od

 

 

 

 

 

 
 

nial ob cal prebeckion on us :

& QEURRTAYES Document 1 pled

   

 
 

490 SIF

Brac N Wo Neral acy £y cu \podory ei dence oe 190. all

 

 

+
5 £ , AE : : Lo
NX) R3 \968
= ot c a
2 \ ci.’ * a s \\ i, x Aud cus
- LAAT SN LAA Ro ye EY UY AS Aes ST AREA Se, ee ARTS OES Ret Bont
:

 

 

 

 

wot do Vwk 1 9 en donk un WSL. aon

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:20-mc-00070-TAV-HBG Document 1 Filed 11/04/20 Page9of16 PagelD4
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

led 11/04/20 Page 100f16 PagelD #

20-mc-00070-TAV-HBG:. Document 1. F

Case 3
 

 

 

 

 

 

sbaincsirt

L eee

 

 

 

 
 

4

 

11

PagelD #

20-mc-00070-TAV-HBG Document1 Filed 11/04/20 Page 11 of 16

Case 3
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

Case 3:20-mc-00070-TAV-HBG. Document 1 Filed 11/04/20 Page 12o0f16 PagelD#

 
 

   

  
  
 

  
 

oss Sher ua i = .

{LA AQ winbenl a a

 

 
   
   

2 ERR O ae a sed by | 5 ae pa de SS
: fe vd tle esc oh ee ie Ss ‘of 9 es fe — ithe she ad

 

rt ANE 2 LY ON! | Aio

i Toa iL | ce wrod we “eu - Ae oe c - : .\ oy CRUE oe ee .

Vc Vv o Granta!

  

Hobs spac 4 Bom i So Fa holy ca tne ask § pos Shing suk Socal le Jo

labo G30 an 47 hy tt
Cask, ARN 099701 TAVHBS: now

2081 ao

 
2 ‘AN E Can va : oe
ols Updo qs 35 om on bs “BLL Daler Come WW LO Pod: 3
\A A \\toudl, Asor Le. dso cole Io mos .

hae

i “= a ft i : fi A \ i

i

 

 

 

fOjaa wR SENN VSS Oat COME Un OOM OO TAL ON we oe

 

infube KI fom Oh, \\oanaliw wot Wty Vheooe Poo 3 y Slopeny ok

aot

Anos dolleing wk ke Wmrede f Lalo mans also. Covghi Lng —

a
¢ 4
¥

wiefao LO 3¢ AM 464 Shits OLS Thorn vy WAI valleing. eeu
Pols wo ov Prop PDE. Mas awd coughing. Hea out dey
sidVing uw cath Lot (ay Macwagh Pod 34 ii Wo Pas ke

lolslas J'SSpm and shile OLL. Moore doring, heed coonk |e soppy
OL deaes Lulleing to ol\ inmates safe ioc of ovsper PPE

2 avi i 4 . % \ é io a
A A\6 olaelars Sus am Se shi dt Cedi a Roh beekhoud wid peapar [Ve

rotator

 

SIohelas JI noliced my Oe Coun eck heew Chasey bok vee 2) §

 

Nee SOWA prescnighton nt LB pYs Iu Coroond \S a Ah el

 

why AL wag Chuoyed Lune: wedi seth Shoah d a A Ak Rae we S le GsSieuinh

(bila R.3Onn man Unorndo ones) onaca Soon 3 A enor wal Ve eq

lady wfo most Ore proper PPE ae KEWLOU! In Wi lols foe shel
5 allen = Waly. Hise. pacuy Uy Sean eCen \onrbeukls | from

oe. de Ae another nestihsly, Spread \iny covid | \4 yitys ¢

 

 

 

hilo 8.30 -40d0. om a sik Cal. dy oud Uk. dd Come sw

 

 

 

Ss

 

 

oe Me DAL Opin bb. As Yod oe Moy edb. of £6 ule wok © lad |
. uses ok coud | 4 004 bye Ss aN Ons Antah eho ing G fens

 

ov. Pooper RE.

 

 

  

 

l, oy < = On aM (nov o ul Gnyon wiring ¥ wen

 

os to. Passing Oud _ Diner es fe et

Cobra c & .

 

Win \

   

 
   
  
   
    

lo bbe 5. 130 on 6luG. Smith and, aL a en ak lela a
og :

bps tes ae dats Y bully onal Xo pbs cas co

oo

 

 

Case ips je CERES AMES Gc mor
20 JAS.

 
8 Ce

a ce ak a ot prope oe

 

 

 

 
  

 

 

 

  

 

 

 

 

_[eendrns . ae teundoy hays _
lob 1) a Spa. and Sl (ee Midd Live . Bb,
oe ~~ asin te im sing a : ol
a pends coy £ ee \whe Pop
pr’ 6 ney noes. a O sible Cov ak oul tna

to vleo) OU 0 | 130 am & Rock bol levy 4 Ha Pop ta) 0 ras as cL

oe .
a 6 ine OL Le ce ade u 4 ough Po aD sho ud a o M

   

oe ails ul or Pinger PD Te

 

 

 

 

 

 

 

 

oe Te Lo. io Z cod ae ce
Cor 2 es . sell of iG te c i
he ad the oo : co iw. Ma 3

       

    
 

 

    
   

 

 

 

 
 

 

 

Case 3:20-mc-00070-TAV-HBG Document1 Filed 11/04/20 Page 16 of 16 PagelD #: 16
